917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.George A. BATES, Defendant-Appellant.
No. 90-1502.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 1, 1990.As Amended Nov. 6, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Charlottesville.  James H. Michael, Jr., District Judge.  (CA-89-36-D-C)
George A. Bates, appellant pro se.
Thomas Jack Bondurant, Jr., Assistant United States Attorney, Roanoke, Va., for appellee.
W.D. Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
George A. Bates appeals from the district court's order granting the United States's motion for summary judgment.*   Our review of the record and the district court's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Bates, CA-89-36-D-C (W.D.Va.  May 18, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The government filed suit against Bates to recover an unpaid student loan, claiming that after the statute of limitations had run, Bates revived the debt by tendering partial payments